DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on December 16, 2021. 
Claims 1-3, 9, 15-17, and 25 have been amended. 
Claims 10-14 and 22-24 are canceled.
Claims 26-33 have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Election/Restrictions
Applicant’s election without traverse of claims 1-9, 15-21, and 25 in the oral reply provided during the Examiner initiated telephonic interview with Dominic Kotab on July 13, 2021 is acknowledged and made final.

Allowable Subject Matter
Claims 26-27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on December 16, 2021 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to CHLIWNYJ in combination with MCKINLEY teaches the newly added limitations as shown in the rejections below.
Applicant’s arguments with regards to NAGAI being non-analogous art have been fully considered but are not persuasive. Applicant argues that NAGAI’s expressed field of endeavor is limited to storage devices including non-volatile semiconductor memory, and NAGAI does not discuss tape media and drive protection in a tape library.
Assuming arguendo that NAGAI does not discuss tape media and drive protection in a tape library, NAGAI generally discloses accessing data from a recording medium and communicating with a host device (see NAGAI [0033]), and Applicant’s claimed invention also discloses retrieving data from a data storage cartridge media (see Applicant’s Spec [0003]) and communicating with a host device (see Applicant’s Spec [0041]). Furthermore, Examiner also notes that NAGAI is classified under USPC 711 Memory, which is the same classification Applicant’s application is classified under. Therefore, NAGAI is seen as analogous art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 15, 18, 20, 25, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over MCKINLEY (Patent No.: US 6,676,026 B1), hereafter MCKINLEY, in view of CHLIWNYJ (Pub. No.: US 2002/0163751 A1), hereafter CHLIWNYJ.
Regarding claim 1, MCKINLEY teaches:
A method, comprising: receiving a humidity level in a tape library
determining whether the humidity level is in a predefined range indicative of safe operation for tape drives and/or tape media in the tape library (MCKINLEY C6:L27-35 teach a determination is made as to whether the environmental conditions of the system are currently within the acceptable psychrometric limits of range 601, and if the conditions are acceptable, the operations of the library are continued, where C6:L5-13 & FIG. 7 teach range 601 is defined by relative humidity (RH));
and in response to determining that the humidity level is […] outside the predefined range, preventing performance of the operations on magnetic recording tapes (MCKINLEY FIG. 7 illustrates when temperature and relative humidity exceed hot psychometric limits, new workloads are limited and write operations are temporarily deferred to alternate storage, and if the temperature and relative humidity are within the psychrometric limits, the operations of the library are continued; see also C6:L44-49 for deferring start-stop I/O to the tape drives if the condition of block 708 is met; C7:L15-25 also teach if the temperature and humidity of the data storage and retrieval system were to violate the psychrometric specifications, the queue may be managed to not accept further work until the temperature and humidity fall within the psychrometric specifications; C6:L5-13 teach operating range 601 is defined by a low relative humidity 604 and high relative humidity 605 to define the lower and upper boundaries (see FIG. 6), where C6:L26-43 teach a determination is made as to whether the environmental conditions of the system are currently 
Although MCKINLEY suggests but does not appear to explicitly teach in response to determining that the humidity level is below the predefined range, preventing performance of the operations on magnetic recording tapes, MCKINLEY in view of CHLIWNYJ teaches the limitation (MCKINLEY C6:L26-43 teach determining whether the environmental conditions of the system are currently within the acceptable psychrometric limits of region 601, where violating the low relative humidity boundary is not desirable, and CHLIWNYJ [0006] teaches sensors may be used to completely prohibit drive and tape operation when the tape drive is in an extreme environmental condition that is beyond an acceptable design range).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of MCKINLEY and CHLIWNYJ before them, to modify MCKINLEY’s data storage and retrieval device to prohibit tape operations in extreme environmental conditions beyond an acceptable design range as taught by CHLIWNYJ. Using the known technique of completely prohibiting tape operations in extreme environmental conditions beyond an acceptable design range in MCKINLEY would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill 
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. MCKINLEY also teaches A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (see MCKINLEY FIG. 5 and C4:L22-47).
Regarding claim 25, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. MCKINLEY also teaches A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer (see MCKINLEY C4:L24-30).
Regarding claim 4, MCKINLEY in view of CHLIWNYJ teaches the elements of claim 1 as outlined above. MCKINLEY in view of CHLIWNYJ also teaches after preventing performance of operations on magnetic recording tapes, allowing resumption of performance of operations on magnetic recording tapes in response to determining that the humidity level is in the predefined range (MCKINLEY C7:L15-25 teach if the temperature and humidity of the data storage and retrieval system were to violate the psychrometric specifications, the queue may be managed to not accept further work until the temperature and humidity fall within the psychrometric specifications). 
Regarding claim 6, MCKINLEY in view of CHLIWNYJ teaches the elements of claim 1 as outlined above. MCKINLEY in view of CHLIWNYJ also teaches wherein the humidity level is received from a sensor in the tape library, the sensor being outside tape drives in the tape library (MCKINLEY C3:L22-26 teach data storage and retrieval system 100 is equipped with environmental sensing devices such as humidity sensors, which in one embodiment is located adjacent to cooling fans 191 and 192). 
Regarding claim 18, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 28, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale. 
Regarding claim 32, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MCKINLEY in view of CHLIWNYJ as applied to claims 1 and 15 above, and further in view of CHANG (Pub. No.: US 2008/0022157 A1), hereafter CHANG.
Regarding claim 2, MCKINLEY in view of CHLIWNYJ teaches the elements of claim 1 as outlined above. MCKINLEY in view of CHLIWNYJ also teaches:
wherein preventing performance of operations on magnetic recording tapes includes […] stop and/or delay the operations (see MCKINLEY FIG. 7, C6:L44-49, and C7:L15-25 as taught above in reference to claim 1,  
MCKINLENY in view of CHLIWNYJ does not appear to explicitly teach sending a message to tape drives in the tape library to stop and/or delay the operations. 
However, MCKINLEY in view of CHLIWNYJ and CHANG teaches the limitation (CHANG [0003] teaches fencing a data storage drive that is working outside of its normal threshold to prevent the data storage drive from performing any commands that require tape movement, including read commands and write commands, and [0007] teaches the host determining that the tape drive is working outside of its normal threshold and fencing the tape drive by monitoring or checking at least one parameter such as the humidity within the tape drive; [0037] teaches host 102a issues a command to fence the tape drive, where tape drive 101 receives the command to fence, and in response, fences).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MCKINLEY, CHLIWNYJ, and CHANG before them, to include CHANG’s fencing drives in MCKINLEY and CHLIWNYJ’s data storage and retrieval device. One would have been motivated to make such a combination in order to prevent unreliable drives working outside of 
Regarding claim 16, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.

Claims 3, 17, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MCKINLEY in view of CHLIWNYJ as applied to claims 1, 15, and 25 above, and further in view of CHANG and CANCIO (Experiences and challenges running CERN’s high capacity tape archive), hereafter NPL CANCIO.
Regarding claim 3, MCKINLEY in view of CHLIWNYJ teaches the elements of claim 1 as outlined above. MCKINLEY in view of CHLIWNYJ does not appear to explicitly teach:
wherein preventing performance of operations on magnetic recording tapes includes rejecting host commands to load and/or mount tape cartridges. 
However, MCKINLEY in view of CHLIWNYJ and CHANG teaches wherein preventing performance of operations on magnetic recording tapes includes rejecting host commands (CHANG [0003] teaches fencing a data storage drive that is working outside of its normal threshold to prevent the data storage drive from performing any commands that require tape movement, including read commands and write commands).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having 
MCKINLEY in view of CHLIWNYJ and CHANG does not appear to explicitly teach rejecting host commands to load and/or mount tape cartridges. 
However, MCKINLEY in view of CHLIWNYJ, CHANG, and NPL CANCIO teaches the limitation (NPL CANCIO page 4, para. 3 teaches examining each tape read request and deciding on whether to grant a tape mount or postpone it, where CHANG [0003] teaches preventing the data storage drive from performing read commands, where in the combination, when the read commands are prevented from being performed, tape mount will not be granted).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MCKINLEY, CHLIWNYJ, CHANG, and NPL CANCIO before them, to include NPL CANCIO’s policy-driven tape mounting in MCKINLEY, CHLIWNYJ, and CHANG’s data storage and retrieval device. One would have been motivated to make such a combination in order to 
Regarding claim 17, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 31, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claims 5, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over MCKINLEY in view of CHLIWNYJ as applied to claims 1 and 15 above, and further in view of NAGAI (Pub. No.: US 2012/0260023 A1), hereafter NAGAI.
Regarding claim 5, MCKINLEY in view of CHLIWNYJ teaches the elements of claim 1 as outlined above. MCKINLEY in view of CHLIWNYJ does not appear to explicitly teach:
wherein the resumption of performance is allowed after a predefined acclimation period. 
However, MCKINLEY in view of CHLIWNYJ and NAGAI teaches the limitation (NAGAI [0075] teaches stopping the reception of the command from the host device for predetermined time and resumes the reception of the command after the predetermined time).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of MCKINLEY, CHLIWNYJ, and NAGAI before them, to modify MCKINLEY and CHLIWNYJ’s controlling operations of the tape library 
Regarding claim 19, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 29, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claims 7-8, 21, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over MCKINLEY in view of CHLIWNYJ as applied to claims 1, 15, and 25 above, and further in view of GALE (Pub. No.: US 2014/0185161 A1), hereafter GALE.
Regarding claim 7, MCKINLEY in view of CHLIWNYJ teaches the elements of claim 1 as outlined above. MCKINLEY in view of CHLIWNYJ also teaches:
in response to determining that the humidity level in the […] library is not in a second predefined range, preventing the drive from performing operations on magnetic recording tapes (see MCKINLEY FIG. 7, C6:L44-49, and C7:L15-25 as taught above in reference to claim 1, where when temperature and relative humidity exceed hot psychometric limits, new workloads are limited and write operations are temporarily deferred to alternate storage, as well as deferring start-stop I/O to the tape drives if the condition of block 708 is met).
MCKINLEY in view of CHLIWNYJ does not appear to explicitly teach receiving the humidity level from a drive in the tape library, and in drive is not in a second predefined range.
However, MCKINLEY in view of CHLIWNYJ and GALE teaches the limitation (GALE [0071] teaches humidity information may be derived from one or more sensors on a tape drive or a canister coupled thereto, where the information may be received and analyzed by the tape drive; [0073] also teaches the one or more sensors located on the tape drive brick 810 may measure, detect, derive, etc. various environmental conditions including humidity information).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MCKINLEY, CHLIWNYJ, and GALE before them, to include GALE’s automated tape drive cleaning operation as a function of temperature and/or humidity in MCKINLEY and CHLIWNYJ’s data storage and retrieval device. One would have been motivated to make such a combination in order to improve cleaning cycles by avoiding increased reading and writing times as a result of debris buildup as taught by GALE ([0070-0071]).
Regarding claim 8, MCKINLEY in view of CHLIWNYJ teaches the elements of claim 1 as outlined above. MCKINLEY in view of CHLIWNYJ does not appear to explicitly teach:
receiving a message from a drive in the tape library indicating that the humidity level in the drive is not in a second predefined range; and in response to receiving the message, not requesting that the drive perform operations on magnetic recording tapes.
However, MCKINLEY in view of CHLIWNYJ and GALE teaches the limitation (see MCKINLEY FIG. 7, C6:L44-49, and C7:L15-25 as taught above in reference to claim 1, where when temperature and relative humidity exceed hot psychometric limits, new workloads are limited and write operations are temporarily deferred to alternate storage, as well as deferring start-stop I/O to the tape drives if the condition of block 708 is met, where GALE [0071] teaches humidity information may be derived from one or more sensors on a tape drive or a canister coupled thereto, where the information may be received and analyzed by the tape drive; [0073] also teaches the one or more sensors located on the tape drive brick 810 may measure, detect, derive, etc. various environmental conditions including humidity information).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MCKINLEY, CHLIWNYJ, and GALE before them, to include GALE’s automated tape drive cleaning operation as a function of temperature and/or humidity in MCKINLEY and CHLIWNYJ’s data storage and retrieval device. One would have been motivated to make such a combination in order to improve cleaning cycles by avoiding increased reading and writing times as a result of debris buildup as taught by GALE ([0070-0071]).
Regarding claim 21, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 33, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over MCKINLEY in view of CHLIWNYJ as applied to claim 1 above, and further in view of GALE and IBEN (Pub. No.: US 2017/0011777 A1), hereafter IBEN.
Regarding claim 9, MCKINLEY in view of CHLIWNYJ teaches the elements of claim 1 as outlined above. MCKINLEY in view of CHLIWNYJ does not appear to explicitly teach:
wherein the humidity level in the tape library is received from a plurality of sensors in the tape drive, wherein the humidity level is an average of the humidity levels received from the plurality of sensors.
However, MCKINLEY in view of CHLIWNYJ and GALE teaches wherein the humidity level in the tape library is received from a plurality of sensors in the tape drive
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MCKINLEY, CHLIWNYJ, and GALE before them, to include GALE’s automated tape drive cleaning operation as a function of temperature and/or humidity in MCKINLEY and CHLIWNYJ’s data storage and retrieval device. One would have been motivated to make such a combination in order to improve cleaning cycles by avoiding increased reading and writing times as a result of debris buildup as taught by GALE ([0070-0071]).
MCKINLEY in view of CHLIWNYJ and GALE does not appear to explicitly teach wherein the humidity level is the average of the humidity levels received from the plurality of sensors.
However, MCKINLEY in view of CHLIWNYJ, GALE, and IBEN teaches the limitation (IBEN [0090] teaches relative humidity may be determined for an environment of the magnetic structure by using one or more sensors capable of determining a relative humidity, where a larger number of relative humidity sensors are scattered throughout the environment such that an accurate average relative humidity value may be calculated).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of MCKINLEY, CHLIWNYJ, GALE, and IBEN before them, to include IBEN’s average relative humidity value calculation in MCKINLEY, CHLIWNYJ, and GALE’s data storage and retrieval device. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
THOMPSON (Pub. No.: US 2012/0320472 A1) – “ENVIRONMENTAL CONDITIONS BASED TAPE CLEANING” relates to a humidity sensor sensing relative humidity in tape cartridge library based on a predetermined threshold.
BAILEY (Patent No.: US 10,004,165 B1) – “Self-filling Humidity Control Device For Equipment Racks” relates to maintaining a suitable humidity level for the tape library.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138